Citation Nr: 1329511	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran had active service in the United States Army 
from December 1964 to December 1967.
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia. 
 
In April 2010, the Veteran testified before the undersigned 
from the RO via videoconference.  A transcript of that 
hearing is of record.

Additional evidence has been associated with the claims file 
since the last adjudication by the RO, along with a waiver 
of RO jurisdiction over that evidence.

The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, due to such symptoms as panic 
attacks, social isolation, depression, anger issues, 
suicidal ideation, and an inability to maintain effective 
relationships.





CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for PTSD, 
but no higher, have been met for the entire appeal period.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the claim, the Board 
will address whether VA's duties to notify and assist the 
Veteran in his claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1) (2012).  

In a claim for increase, VA must issue a generic notice that 
informs a Veteran of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

In a September 2006 letter prior to the decision on appeal, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate his claim for a 
higher rating, as well as what information and evidence must 
be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The September 2006 letter, 
as well as a May 2008 letter, advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  
The claim was then readjudicated in July 2008.  Accordingly, 
the duty to notify has been satisfied in this case.

Additionally, all relevant evidence necessary for an 
equitable resolution of the issue on appeal has also been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, VA 
treatment records, and hearing testimony.  Additionally, the 
Veteran underwent VA examinations in April 2007 and April 
2009.  These examinations are found to be adequate in so far 
as they were conducted with a history obtained from the 
Veteran, and thoroughly and accurately portray the extent of 
the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

In April 2010, the Veteran was provided an opportunity to 
set forth his contentions at a hearing before the 
undersigned.  The record reflects that at this hearing the 
undersigned set forth the issue to be discussed at the 
hearing, focused on the evidence needed to substantiate the 
claim, and sought to identify any further development that 
was required to help substantiate the claim.  These actions 
satisfied the duties a Veterans Law Judge has to explain 
fully the issue and to suggest the submission of evidence 
that may have been overlooked.  See Bryant v. Shinseki, 23 
Vet. App. 488, 492 (2010) (holding that the requirements of 
38 C.F.R. § 3.103(c)(2) apply to a hearing before the 
Board).  Notably, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) nor have they identified any prejudice in the 
conduct of the hearing.  Therefore, the Board finds that VA 
has also satisfied its duty to assist.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 
(2012).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court more recently held, however, that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran's PTSD is rated 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 50 percent is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.   

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the 
rating scheme.  Rather, the determination should be based on 
all of a Veteran's symptoms affecting his level of 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

The relevant evidence demonstrates social and occupational 
impairment that more nearly approximates the criteria listed 
in the 70 percent rating for the entire appeal period.  See 
38 C.F.R. §§ 4.7, 4.130 (2012).  Specifically, the Veteran 
has competently and credibly testified that his PTSD results 
in constant panic attacks, depression, anger issues, and 
participation in obsessive rituals.  The medical evidence of 
record confirms near-continuous depression and frequent 
panic attacks manifested by choking sensations, "knots in 
his stomach," nausea, and diarrhea.  Both VA examination 
reports describe the Veteran's suicidal ideation.  
Additionally, there are numerous references in the record to 
the Veteran's significant marital difficulties and volatile 
interactions with his son.  He has participated in anger 
management classes, and the 2009 VA examination report 
describes an incident where he had an altercation with a 
neighbor that resulted in violence.  The 2007 VA examination 
report further describes his "long history of avoiding 
social contacts," a July 2007 letter from his therapist at 
the Vet Center discusses his "strong feelings of 
estrangement and detachment from others," and the 2009 VA 
examination report notes the Veteran's increased preference 
for isolation.  Furthermore, the Veteran's Global Assessment 
of Functioning (GAF) scores assigned during the appeal 
period, which range from 51 to 57, confirms the Veteran's 
substantial social impairment due to PTSD.

As noted above, the next higher, 100 percent rating criteria 
contemplates total social and occupational impairment, which 
is clearly not shown.  The Veteran has not shown 
demonstrated gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
others, disorientation as to time or place, or memory loss 
of names of close relatives or his own name.  Although the 
Veteran has testified that he sometimes goes a few days 
without showering or shaving, the preponderance of the 
evidence indicates that he is able to perform activities of 
daily living, to include maintenance of minimal personal 
hygiene.  While the Board acknowledges that the Veteran's 
PTSD is shown to result in significant social impairment, as 
the Veteran has reported he tends to avoid people and 
isolate, the Board finds that this is already contemplated 
by the 70 percent rating assigned herein.  

The Board has considered whether the assignment of an 
extraschedular rating might be warranted in this case.  See 
38 C.F.R. § 3.321 (2012).  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a Veteran is entitled to an 
extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extra-schedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The Board finds that the rating criteria discussed 
above contemplate the Veteran's PTSD.  As noted above, the 
Veteran's symptoms primarily involve panic attacks, social 
isolation, depression, anger issues, suicidal ideation, and 
an inability to maintain effective relationships.  The 
Veteran's symptoms and level of impairment are specifically 
contemplated by the rating criteria, which reasonably 
describes the Veteran's disability.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted. 


ORDER

Entitlement to a 70 percent rating for PTSD is granted for 
the entire appeal period, subject to the laws and 
regulations governing payment of monetary benefits. 

REMAND

Liberally construing the Veterans' statements and testimony, 
the Board finds that the Veteran has raised a claim of 
entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009) (holding that where there is evidence of 
unemployability raised by the record during a rating appeal 
period, the TDIU is an element of an initial rating or 
increased rating).  A remand for an examination and opinion 
on this issue is necessary in order to determine whether the 
Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  

Additionally, rating decisions in the Veteran's electronic 
file contained in the Virtual VA system reflect a number of 
documents that are pertinent to the TDIU claim but are not 
of record, namely: an informal claim for TDIU dated March 
16, 2010; a duty to assist letter dated April 2, 2010; a 
Statement in Support of Claim dated April 16, 2010; a formal 
application for TDIU (VA Form 21-8940) received March 21, 
2011; a duty to assist letter dated June 16, 2011; and a VA 
treatment record and examinations for service-connected 
disabilities other than PTSD dated December 10, 2009; 
February 1, 2011; June 21, 2011 and June 22, 2011.  These 
documents should be secured on remand.  

Accordingly, this remaining issue is REMANDED for the 
following actions:

1.  Associate the following with the paper 
or electronic record: 
 
(a) an informal claim for TDIU dated March 
16, 2010; 
(b) a duty to assist letter dated April 2, 
2010; 
(c) a Statement in Support of Claim dated 
April 16, 2010; 
(d) a formal application for TDIU (VA Form 
21-8940) received March 21, 2011; 
(e) a duty to assist letter dated June 16, 
2011; 
(f) a VA treatment record dated February 1, 
2011; and 
(f) VA examination reports dated December 
10, 2009; June 21, 2011; and June 22, 2011.  

If any of these records are not available, 
the Veteran should be provided with 
notification of their unavailability in 
accordance with 38 C.F.R. § 3.159(e)(1).

2.  After the action in Paragraph (1) has 
been completed, obtain a medical opinion 
from an appropriate VA clinician assessing 
the impact the Veteran's service-connected 
disabilities have, if any, on his ability to 
secure or follow a substantially gainful 
occupation.  The entire claims file (i.e. 
both the paper claims file and any relevant 
medical records contained in Virtual VA), 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination, and the examiner should confirm 
that such records were available for review.  
 
Upon review of the Veteran's claims file, 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is as likely as not (50 
percent probability or greater) that his 
service-connected disabilities, either alone 
or in concert, render him unable to secure 
or follow a substantially gainful employment 
consistent with his education and employment 
background.  

A thorough rationale must be provided for 
any opinion expressed and conclusion 
reached.  If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled. 

3.  After undertaking any additional 
development deemed appropriate, readjudicate 
the claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
and allow him the opportunity to respond 
before the record is returned to the Board 
for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Sonnet Gorham
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


